DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "276" and "252b" have both been used to designate ice discharge hole.  It appears there are two ice discharge holes and the Examiner suggests a first discharge hole and  a second discharge hole.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110048052) in view of Choo (US 20150135738) and Kim et al (US 20130174596).
Regarding claim 1, Lee teaches a refrigerator (Fig. 1, paragraph 0032), comprising: a cabinet (1) that defines a refrigerating compartment (5); a first door (10) rotatably coupled to the cabinet and configured to open and close at least a portion of the refrigerating compartment (paragraph 0032); an ice maker (30) disposed at the first door; and an ice bin (200) disposed vertically below the ice maker (Fig. 1), the ice bin comprising: an ice discharge region (215) including a first portion of a bottom surface of the ice bin (Fig. 2), the first portion defining an ice discharge hole (410), a shaft (320) that extends from a rear surface of the ice bin toward a front surface of the ice bin (Fig. 3), a blade assembly (300) connected to the shaft and disposed at the ice discharge region, the blade assembly comprising a plurality of fixed blades (380) and a plurality of rotating blades (310), and a shutter (500) that is disposed vertically below the blade assembly (Fig. 2), the shutter comprising a shutter body (510, 512) and a protrusion (515) that protrudes from a top surface of the shutter body (Fig. 7) but fails to explicitly teach an ice discharge region including an ice storage region including a second portion of the bottom surface of the ice bin, a blocking wall that is disposed between the ice discharge region and the ice storage region, the blocking wall defining an ice through hole in communication with the ice discharge hole, a shutter that is disposed vertically below the blade assembly, that is disposed at a position adjacent to the ice through hole and that is configured to guide ice discharged through the ice through hole.
However, Choo teaches an ice storage region (100)  including a second portion (area between back wall of 100 and 400, paragraph 0080-0081) of the bottom surface of the ice bin (Fig. 7) , a blocking wall (400) that is disposed between the ice discharge region (200)  and the ice storage region (area between back wall of 100 and 400), the blocking wall defining an ice through hole (410) in communication with the ice discharge hole (110) to provide an ice bin at a door side of the refrigerator to efficiently utilize an inner space of the refrigerator.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Lee to include an ice discharge region including an ice storage region including a second portion of the bottom surface of the ice bin, a blocking wall that is disposed between the ice discharge region and the ice storage region, the blocking wall defining an ice through hole in communication with the ice discharge hole in view of the teachings of Choo to provide an ice bin at a door side of the refrigerator to efficiently utilize an inner space of the refrigerator. 
The combined teachings teach a shutter that is disposed at a position adjacent to the ice through hole and that is configured to guide ice discharged through the ice through hole.
However, Kim teaches a shutter (230, 240) that is disposed vertically below the blade assembly (Fig. 3) that is disposed at a position adjacent to the ice through hole and that is configured to guide ice discharged through the ice through hole (Fig. 3) to provide a structure of an ice crusher apparatus capable of selectively discharging the whole ice generated from an ice maker and pieces of ice crushed through an ice crusher apparatus in an easy manner.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include an ice discharge region including an ice storage region including a shutter that is disposed at a position adjacent to the ice through hole and that is configured to guide ice discharged through the ice through hole in view of the teachings of Kim to provide a structure of an ice crusher apparatus capable of selectively discharging the whole ice generated from an ice maker and pieces of ice crushed through an ice crusher apparatus in an easy manner.
Regarding claim 2, the combined teachings teach the protrusion protrudes from an edge of the top surface of the shutter body (Fig. 7 of Lee, Figs. 8-9 of Kim), the edge being adjacent to the ice through hole (Figs. 8-9 of Kim).
Regarding claim 3, the combined teachings teach the plurality of rotating blades are spaced apart from one another along the shaft (Fig. 2 of Lee), and wherein the protrusion is disposed vertically below a space between adjacent rotating blades among the plurality of rotating blades (Fig. 6 of Lee).
Regarding claims 4-5, the combined teachings teach the shutter is one of a plurality of shutters that are disposed vertically below the blade assembly (Fig. 3 of Lee), and wherein a width of the shutter in a front-to-rear direction of the ice bin corresponds to a width of the ice discharge hole in the front-to-rear direction of the ice bin (Fig. 2 of Lee).
Regarding claim 6, the combined teachings teach the second portion of the bottom surface of the ice bin is inclined toward the ice discharge region (Fig. 2 of Lee).
Regarding claim 7, the combined teachings teach the ice bin further comprises a mixing blade (201 of Kim) connected to the shaft and configured to rotate together with the shaft (211, paragraph 0062 of Kim).
Regarding claim 8, the combined teachings teach the mixing blade is disposed at the ice storage region (Fig. 3 of Kim).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110048052) in view of Choo (US 20150135738) and Kim et al (US 20130174596) and in further view of Jeong et al (US 20070214825).
Regarding claims 9 and 10, the combined teachings teach the invention as described above but fails to explicitly teach the mixing blade comprises: a center part; a first extension part that extends from the center part in a first direction; and a second extension part that extends from the center part in a second direction opposite to the first direction.
However, Jeong teaches the mixing blade comprises: a center part (area with 152) that defines a shaft hole (area with 152) receiving the shaft (Fig. 5); a first extension part (156a) that extends from the center part in a first direction (Fig. 5); and a second extension part (opposite 156a) that extends from the center part in a second direction opposite to the first direction (Fig. 5) to prevent ice cubes from being stuck together.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the mixing blade comprises: a center part that defines a shaft hole receiving the shaft; a first extension part that extends from the center part in a first direction; and a second extension part that extends from the center part in a second direction opposite to the first direction in view of the teachings of Jeong to prevent ice cubes from being stuck together.
Regarding claim 11, the combined teachings teach the first extension part defines a first catching recess (annotated Fig. below of Jeong) that has a concave shape (annotated Fig. below of Jeong) recessed from a side edge of the first extension part (annotated Fig. below of Jeong), and wherein the second extension part defines a second catching recess (annotated Fig. below of Jeong) that has a concave shape (annotated Fig. below of Jeong) recessed from a side edge of the second extension part (annotated Fig. below of Jeong).

    PNG
    media_image1.png
    380
    706
    media_image1.png
    Greyscale

Regarding claim 12, the combined teachings teach each of the first extension part and the second extension part has a round end having a curvature (annotated Fig. below of Jeong) corresponding to a rotation trace (annotated Fig. below of Jeong) of the mixing blade.

    PNG
    media_image2.png
    380
    706
    media_image2.png
    Greyscale

Regarding claim 13, the combined teachings teach the shaft hole has a non-circular shape (shape of area 152 of Jeong).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110048052) in view of Choo (US 20150135738) and Kim et al (US 20130174596) and in further view of Cheong et al (US 20120096872).
Regarding claim 14, the combined teachings teach the invention as described above but fails to explicitly teach a housing that protrudes from a rear side of the first door and defines an ice making room for the ice maker; and a partition wall that extends in a horizontal direction and partitions an inner space of the housing into the ice making room and a chiller room defined vertically below the ice making room.
However, Cheong teaches a housing (interior of 20) that protrudes from a rear side of the first door (Fig. 3) and defines an ice making room (40)  for the ice maker; and a partition wall (annotated Fig. below) that extends in a horizontal direction (annotated Fig. below) and partitions an inner space of the housing into the ice making room and a chiller room (50 and 48)  defined vertically below the ice making room to provide an efficient structure for an ice maker to make ice cubes that is installed at a door.

    PNG
    media_image3.png
    609
    515
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include ta housing that protrudes from a rear side of the first door and defines an ice making room for the ice maker; and a partition wall that extends in a horizontal direction and partitions an inner space of the housing into the ice making room and a chiller room defined vertically below the ice making room in view of the teachings of Cheong to provide an efficient structure for an ice maker to make ice cubes that is installed at a door.
Regarding claim 15, the combined teachings teach a guide duct (opening in 50 of Cheong) that extends downward from the partition wall (fig. 3 of Cheong) and that is configured to guide ice discharged from the ice bin (Fig. 5 of Cheong), the guide duct having an inlet in communication with the ice discharge hole (Fig. 5 of Cheong).
Regarding claim 16, the combined teachings teach the inlet of the guide duct is defined at a position closer to a front end of the partition wall than to a rear end of the partition wall (inlet of 22 at 206 of Kim, Fig. 4 of Choo).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the subject matter which is considered to distinguish from the closest prior art of record, Cheong et al (US 20120096872). The prior art of record teaches first door (20 of Cheong) defines a housing opening at a front surface of the housing (Fig. 2 of Cheong), the housing opening being in communication with a front portion of the ice making room (Fig. 2 of Cheong), and wherein the refrigerator further comprises an ice making room door (21 of Cheong) in contrast to the claimed features of an ice making room door that is configured to open and close a portion of the housing opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763